Citation Nr: 0821358	
Decision Date: 06/30/08    Archive Date: 07/02/08

DOCKET NO.  06-13 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a cervical spine disorder.

2.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a right knee disorder.

3.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for a left knee disorder.

4.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for bilateral postoperative varicocele and 
bilateral epididymectomy.

5.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for dermatitis of both hands.

6.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for chronic obstructive pulmonary disease.

7.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for hearing loss.

8.  Whether new and material evidence has been submitted 
sufficient to reopen a claim of entitlement to service 
connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The veteran served on active duty from September 1955 to 
August 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which found that new and material 
evidence had not been submitted sufficient to reopen a claim 
of entitlement to service connection for any of the above 
listed issues.  The veteran received a local hearing before 
the RO in July 2006.

In June 2008, the Board granted the veteran's motion to 
advance this case on the docket.  38 C.F.R. § 
20.900(c)(2007).

The issues of entitlement to service connection for a 
cervical spine disability and hearing loss are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In a decision dated May 2004, the Board denied service 
connection for a cervical spine disability.  The veteran did 
not timely perfect an appeal of this decision.

2.  The evidence received since the unappealed May 2004 Board 
decision does relate to an unestablished fact necessary to 
substantiate the claim of service connection for a cervical 
spine disability.

3.  In a decision dated May 2004, the Board denied service 
connection for a right knee disability.  The veteran did not 
timely perfect an appeal of this decision.

4.  The evidence received since the unappealed May 2004 Board 
decision does not relate to an unestablished fact necessary 
to substantiate the claim of service connection for a right 
knee disability.

5.  In a decision dated May 2004, the Board denied service 
connection for a left knee disability.  The veteran did not 
timely perfect an appeal of this decision.

6.  The evidence received since the unappealed May 2004 Board 
decision does not relate to an unestablished fact necessary 
to substantiate the claim of service connection for a left 
knee disability.

7.  In a decision dated June 1986, the Board denied service 
connection for a bilateral postoperative varicocele and 
bilateral epididymectomy.  The veteran did not request a 
reconsideration of this decision, and it was final.

8.  The evidence received since the unappealed June 1986 
Board decision does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
a bilateral postoperative varicocele and bilateral 
epididymectomy.

9.  In a decision dated May 2004, the Board denied service 
connection for dermatitis.  The veteran did not timely 
perfect an appeal of this decision.

10.  The evidence received since the unappealed May 2004 
Board decision does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
dermatitis.

11.  In a decision dated December 2004, the RO denied service 
connection for chronic obstructive pulmonary disease (COPD).  
The veteran did not timely perfect an appeal of this 
decision.

12.  The evidence received since the unappealed December 2004 
rating decision does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
COPD.

13.  In a decision dated December 2004, the RO denied service 
connection for hearing loss.  The veteran did not timely 
perfect an appeal of this decision.

14.  The evidence received since the unappealed December 2004 
rating decision does relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
hearing loss.

15.  In a decision dated September 2003, the RO denied 
service connection for sinusitis.  The veteran did not timely 
perfect an appeal of this decision.

16.  The evidence received since the unappealed September 
2003 rating decision does not relate to an unestablished fact 
necessary to substantiate the claim of service connection for 
sinusitis.


CONCLUSIONS OF LAW

1.  The May 2004 decision of the Board, which denied service 
connection for a cervical spine disability, is a final 
decision.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2007).  

2.  The evidence received since the May 2004 Board decision, 
which denied service connection for a cervical spine 
disability, is new and material and the claim for service 
connection for a cervical spine disability is reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007). 

3.  The May 2004 decision of the Board, which denied service 
connection for a right knee disability, is a final decision.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2007).  

4.  The evidence received since the May 2004 Board decision, 
which denied service connection for a right knee disability, 
is not new and material and the claim for service connection 
for a right knee disability is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2007). 

5.  The May 2004 decision of the Board, which denied service 
connection for a left knee disability, is a final decision.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2007).  

6.  The evidence received since the May 2004 Board decision, 
which denied service connection for a left knee disability, 
is not new and material and the claim for service connection 
for a left knee disability is not reopened.  38 U.S.C.A. § 
5108 (West 2002); 38 C.F.R. § 3.156(a) (2007).

7.  The June 1986 decision of the Board, which denied service 
connection for a bilateral postoperative varicocele and 
bilateral epididymectomy, is a final decision.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2007).  

8.  The evidence received since the June 1986 Board decision, 
which denied service connection for a bilateral postoperative 
varicocele and bilateral epididymectomy, is not new and 
material and the claim for service connection for a bilateral 
postoperative varicocele and bilateral epididymectomy is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2007).

9.  The May 2004 decision of the Board, which denied service 
connection for dermatitis, is a final decision.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. § 20.1100 (2007).  

10.  The evidence received since the May 2004 Board decision, 
which denied service connection for dermatitis, is not new 
and material and the claim for service connection for 
dermatitis is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).

11.  The December 2004 decision of the RO, which denied 
service connection for COPD, is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 (2007).  

12.  The evidence received since the December 2004 RO 
decision, which denied service connection for COPD, is not 
new and material and the claim for service connection for 
COPD is not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007). 

13.  The December 2004 decision of the RO, which denied 
service connection for hearing loss, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 
(2007).  

14.  The evidence received since the December 2004 RO 
decision, which denied service connection for hearing loss, 
is new and material and the claim for service connection for 
hearing loss is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2007). 

15.  The September 2003 decision of the RO, which denied 
service connection for sinusitis, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 20.1103 
(2007).  

16.  The evidence received since the September 2003 RO 
decision, which denied service connection for sinusitis, is 
not new and material and the claim for service connection for 
sinusitis is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b) (1).

Under Kent v. Nicholson, 20 Vet. App. 1 (2006), the veteran 
must be apprised as to the requirements both as to the 
underlying service connection claim and as to the definitions 
of new and material evidence.  Kent further requires that the 
notice inform the veteran as to the basis for the prior final 
denial and as to what evidence would be necessary to 
substantiate the claim.  

Here, the duty to notify was satisfied by way of letters sent 
to the veteran in September 2005, October 2005, and March 
2006, as well as a Statement of the Case dated April 2006.  
These letters informed the veteran of what evidence was 
needed to establish the benefits sought, of what VA would do 
or had done, and of what evidence the veteran should provide.  
Therefore, the Board finds that any notice errors did not 
affect the essential fairness of this adjudication, and that 
it is not prejudicial to the veteran for the Board to proceed 
to finally decide this appeal.
The veteran was also specifically informed of the law as it 
pertains to effective dates by a March 2006 letter.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The VA has also done everything reasonably possible to assist 
the veteran with respect to his claim for benefits, such as 
obtaining medical records and providing the veteran with a VA 
examination.  Consequently, the duty to notify and assist has 
been satisfied, as to those claims now being finally decided 
on appeal.

Historically, the Board notes that the veteran's claims of 
entitlement to service connection for a cervical spine 
disability, right and left knee disabilities, and dermatitis, 
were last finally denied in a May 2004 Board decision.  The 
veteran's claim of entitlement to service connection for a 
bilateral postoperative varicocele and bilateral 
epididymectomy was last finally decided in a June 1986 Board 
decision.  All of these claims were generally denied because 
the evidence of record did not show that the veteran's 
current disabilities were related to service.  The veteran 
did not appeal these decisions when possible, or file a 
notice of reconsideration as to these decisions, therefore, 
they are final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2007).  

The veteran's claims of entitlement to service connection for 
COPD and hearing loss were last finally decided in a December 
2004 RO decision.  The veteran's claim of entitlement to 
service connection for sinusitis was last finally denied in a 
September 2003 RO decision.  All of these claims were 
generally denied because the evidence of record did not show 
that these disabilities were related to service.  As the 
veteran did not appeal these decisions, they were final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.302, 
20.1103 (2007).  

Since these decisions are final, the veteran's current claims 
of service connection may be considered on the merits only if 
new and material evidence has been received since the time of 
the prior adjudication.  See 38 U.S.C.A. §§ 5108, 7104 (West 
2002); 38 C.F.R. § 3.156; Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, when by itself or when considered with the 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).  In determining whether evidence is 
new and material, the credibility of the new evidence is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

The Court has clarified that, with respect to the issue of 
materiality, the newly presented evidence need not be 
probative of all the elements required to award the claim.  
Evans v. Brown, 9 Vet. App. 273 (1996).  However, it is the 
specified bases for the final disallowance that must be 
considered in determining whether the newly submitted 
evidence is probative.  Id.  Such evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim.  Id.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has been received sufficient 
to reopen the veteran's claim of entitlement to service 
connection for a cervical spine disorder.  In this regard, 
since the last final denial of the veteran's claim for a 
cervical spine disorder, in a May 2004 Board decision, the 
Board finds probative an evaluation submitted by a private 
doctor, dated August 2005.  At that time, the doctor examined 
the veteran and indicated that the veteran's prominent 
xyphoid process sternum and cervicolumbar myositis could 
possibly be a long term secondary effect of the 
acceleration/deceleration injury in a car with no seat belts, 
of the sort that the veteran received in service.  As this 
evidence relates directly to the question of whether the 
veteran's current cervical spine disability is related to his 
in service injury, the Board finds that new and material 
evidence has been received, and the veteran's claim of 
entitlement to service connection for a cervical spine 
disorder is reopened.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been submitted 
sufficient to reopen a claim of entitlement to service 
connection for right and left knee disabilities.  In this 
regard, the Board notes that the veteran was previously 
finally denied service connection for knee disabilities by a 
May 2004 Board decision.  The veteran was denied service 
connection at that time not because there was no record of 
the veteran injured his knees in service, as the evidence 
showed he injured his knees in service in 1957 in a car 
accident, and not because there was no evidence that the 
veteran had a current knee disability, because the evidence 
clearly showed that the veteran complained of knee pain in 
March 1996 and was diagnosed with degenerative joint disease 
and meniscal degeneration.  The veteran's claim was denied at 
that time because no evidence had been submitted linking the 
veteran's current knee disabilities to his in service knee 
injuries.

The newly submitted evidence only continues to show that the 
veteran has current knee disabilities.  The only newly 
submitted evidence pertaining to etiology of the veteran's 
current knee disabilities is from an August 2005 report of 
private treatment examination.  The examiner at that time 
said that the veteran's bilateral knee osteoarthritic changes 
were apparently secondary to exogenous obesity, but that a 
bilateral knee contusion was well within the realm of the 
veteran's reported vehicular accident.  This evidence links 
the veteran's current knee disability to obesity, not to 
service.  While it notes that the veteran could have received 
bilateral knee contusions as a result of his 1957 in service 
motor vehicle accident, it does not link the veteran's 
current knee disabilities to these possible contusions.  
Thus, as the veteran's claim was previously denied because 
there was no evidence linking his current knee disabilities 
to service, and as there continues to be no evidence 
presented linking the veteran's current knee disabilities to 
service, the Board finds that new and material evidence has 
not been submitted sufficient to reopen the veteran's claims 
of entitlement to service connection for right and left knee 
disabilities.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been submitted 
sufficient to reopen a claim of entitlement to service 
connection for bilateral postoperative varicocele and 
bilateral epididymectomy.  In this regard, the Board notes 
that the veteran was previously finally denied service 
connection for these disabilities by a June 1986 Board 
decision.  The veteran was denied service connection at that 
time because, while the evidence showed that he underwent a 
left varicocelectomy in service, this condition was found to 
have existed prior to induction, and the surgery was found to 
have been remedial in nature, and not aggravated by service.  
Further, the evidence did not show that the veteran had been 
diagnosed with right sided varicocele until 1970, and was not 
diagnosed with epididymitis until 1979, both many years after 
the veteran's separation from service.

The evidence submitted since that time shows that the veteran 
continues to be treated for varicocele and chronic 
epididymitis.  However, no new evidence has been presented 
linking these disabilities to service, or indicating that the 
veteran's left varicocele did not preexist service or was 
aggravated by service.  A private examiner in August 2005 
noted that the veteran was diagnosed with both these 
conditions, however, that examiner was unable to provide a 
causal relationship between these disabilities and service.  
As such, the Board finds that new and material evidence has 
not been submitted sufficient to reopen the veteran's claims 
of entitlement to service connection for varicoceles and 
chronic epididymitis.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been submitted 
sufficient to reopen a claim of entitlement to service 
connection for dermatitis.  In this regard, the Board notes 
that the veteran was previously finally denied service 
connection for dermatitis by a May 2004 Board decision.  The 
veteran was denied service connection at that time because, 
although the veteran was treated in service for dermatitis 
venerate, the evidence showed that this condition had 
resolved by separation without residuals, and the evidence 
did not show any further diagnosis of dermatitis until 1977, 
nearly twenty years after the veteran's separation from 
service.  Evidence received since that time simply continues 
to show that the veteran has dermatitis; however, the 
veteran's claim was not denied in May 2004 because there was 
no evidence that he had dermatitis, but because there was no 
evidence of record linking the veteran's in service 
dermatitis venerate to his current skin condition.

An undated letter from a private physician notes the 
veteran's history of dermatitis in service, and notes that 
the veteran at present had a diagnosis of chronic contact 
dermatitis of a low grade, allergic, of the hands.  However, 
this letter does not link the veteran's current diagnosis of 
dermatitis to his in service diagnosis of dermatitis.

An August 2005 private examination noted that the veteran did 
appear to have a chronic dermatologic condition of the palmar 
aspect of his hands, however, the examiner indicated that it 
was somewhat difficult 50 years after the incident without 
medical records to state within medical certainty that this 
condition had a definite causal relationship to service.  
This evidence does not link the veteran's current dermatitis 
to his in service dermatitis.  Thus, as the veteran's claim 
was previously denied because there was no evidence linking 
his dermatitis to service, and as there continues to be no 
evidence presented linking the veteran's current dermatitis 
to service, the Board finds that new and material evidence 
has not been submitted sufficient to reopen the veteran's 
claims of entitlement to service connection for dermatitis.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been submitted 
sufficient to reopen a claim of entitlement to service 
connection for chronic obstructive pulmonary disease (COPD).  
In this regard, the Board notes that the veteran was 
previously finally denied service connection for COPD by a 
December 2004 rating decision.  Although the veteran had a 
current diagnosis of COPD, the veteran was denied service 
connection at that time because the veteran's service medical 
records showed no complaints or, or treatment for, COPD, and 
because no evidence had been presented linking the veteran's 
COPD diagnosis to service.  While the evidence received since 
that final denial does show that the veteran continues to 
have a diagnosis of COPD, no new evidence has been submitted 
linking this diagnosis to service.  Thus, as the veteran's 
claim was previously denied because there was no evidence 
linking his COPD to service, and as there continues to be no 
evidence presented linking the veteran's COPD to service, the 
Board finds that new and material evidence has not been 
submitted sufficient to reopen the veteran's claim of 
entitlement to service connection for COPD.
 
Taking into account all relevant evidence, the Board finds 
that new and material evidence has been submitted sufficient 
to reopen a claim of entitlement to service connection for 
hearing loss.  In this regard, the Board notes that the 
veteran was last finally denied service connection for 
hearing loss by a December 2004 rating decision.  Although 
the veteran's VA treatment records showed a current diagnosis 
of hearing loss, the veteran was denied service connection at 
that time because the evidence did not show that the 
veteran's hearing loss started in service, or for many years 
after, and because there was no evidence of record linking 
the veteran's current diagnosis of hearing loss to service.  
However, recently, a note was received from a private 
physician, dated September 2005.  The physician at that time 
indicated that the veteran had a progressive sensorineural 
hearing loss.  The physician also indicated that the veteran 
had a history of exposure to mortar detonations, which is one 
of the causes for developing this type of hearing loss.  As 
this evidence pertains directly to the question of etiology 
of the veteran's hearing loss, the Board finds it new and 
material, and the veteran's claim of entitlement to service 
connection for hearing loss is reopened.

Taking into account all relevant evidence, the Board finds 
that new and material evidence has not been submitted 
sufficient to reopen the veteran's claim of entitlement to 
service connection for sinusitis.  This claim was previously 
denied by a rating decision dated September 2003.  At that 
time, the veteran was found to have complained of sinusitis 
upon discharge examination, however, the veteran was only 
shown to have complained of sinus and sore throat problems 
once in service, and as the veteran also stated he was in 
good health at the time of separation.  Further, no evidence 
had been presented to show that the veteran's current 
diagnosis of rhinitis is related to service.  As such, the 
veteran was denied service connection for sinusitis.  Since 
that time, while the evidence does show that the veteran 
continues to carry a diagnosis of rhinitis, no evidence has 
been presented linking the veteran's rhinitis to service.  
The Board recognizes a note of record from a private 
physician, dated September 2005, who indicated that the 
veteran had a history of chronic rhinosinusitis and recurrent 
nasal bleeding, with chronic rhinosinusitis changes on sinus 
films.  However, this note does not link that diagnosis to 
service.  Therefore, as no new evidence has been presented 
diagnosing linking his diagnosis of rhinitis or sinusitis to 
service, the Board finds that new and material evidence has 
not been submitted sufficient to reopen a claim of 
entitlement to service connection for sinusitis.


ORDER

New and material evidence having been presented, the 
veteran's application to reopen his claim of entitlement to 
service connection for a cervical spine disorder is reopened; 
to this extent only, the veteran's claim is granted.

New and material evidence not having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for a right knee disorder is denied.

New and material evidence not having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for a left knee disorder is denied.

New and material evidence not having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for bilateral postoperative varicocele and 
bilateral epididymectomy is denied.

New and material evidence not having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for dermatitis of both hands
is denied.

New and material evidence not having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for chronic obstructive pulmonary disease 
is denied.

New and material evidence having been presented, the 
veteran's application to reopen his claim of entitlement to 
service connection for hearing loss is reopened; to this 
extent only, the veteran's claim is granted.

New and material evidence not having been submitted, the 
veteran's application to reopen his claim of entitlement to 
service connection for sinusitis is denied.


REMAND

As the veteran's claims of entitlement to service connection 
for a cervical spine  disability and hearing loss are now 
reopened, the Board finds that further development is 
required.  The evidence of record shows that the veteran has 
both of these disabilities, and recently submitted evidence, 
as noted above, indicates that these disabilities may be 
related to service.  As such, the Board is of the opinion 
that the veteran should be provided a VA examination for each 
of these disabilities, to determine whether their etiologies 
are related to service.

Accordingly, these claims are REMANDED to the AMC for the 
following action:

1.	The veteran should be scheduled for a 
VA examination in order to determine 
the nature and etiology of any 
diagnosed cervical spine disability. 
The claims folder and a copy of this 
Remand must be made available to the 
examiner for review before the 
examination.  Any testing deemed 
necessary should be performed.  For any 
cervical spine disability identified, 
the examiner should indicate whether it 
is as least as likely as not that it is 
related to service.  A complete 
rationale for any opinion expressed 
should be included in the report.

2.	The veteran should also be scheduled 
for a VA examination in order to 
determine the nature and etiology of 
his hearing loss.  The claims folder 
and a copy of this Remand must be made 
available to the examiner for review 
before the examination.  Any testing 
deemed necessary should be performed.  
The examiner should offer an opinion as 
to whether it is as least as likely as 
not that the veteran's hearing loss is 
related to service, to include as 
secondary to acoustic noise trauma in 
service.  A complete rationale for any 
opinion expressed should be included in 
the report.  

3.	Thereafter, the AMC should re- 
adjudicate the veteran's claims of 
entitlement to service connection for a 
cervical spine disability and hearing 
loss.  If any benefits sought are not 
granted, the veteran should be 
furnished a supplemental statement of 
the case and an opportunity to respond.  
The case should then be returned to the 
Board, if in order. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  No action is required of 
the veteran until he is notified by the RO; however, the 
veteran is advised that failure to report for any scheduled 
examination may result in the denial of his claim.  38 C.F.R. 
§ 3.655 (2007).  Thereafter, the case should be returned to 
the Board, if in order.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


